Citation Nr: 0815653	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  04-43 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bone loss due to 
dental trauma.

2.  Entitlement to service connection for a speech 
impediment.

3.  Entitlement to an increased evaluation for migraine 
headaches, currently evaluated as 30 percent disabling.

4.  Entitlement to a compensable initial evaluation for 
pseudofolliculitis barbae.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral 
cholesteatomas.

6.  Entitlement to a total rating based on individual 
unemployability, due to service-connected disability (TDIU).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to 
January 1994.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in February 2007, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, for additional development.  All issues 
other than entitlement to service connection for a speech 
impediment and entitlement to a TDIU are now before the Board 
for final appellate consideration.

The veteran submitted a timely notice of disagreement (NOD) 
in July 2004 with the denial of service connection for a 
speech impediment.  The RO has not issued a statement of the 
case (SOC) with respect to this issue.  

The issues of entitlement to service connection for a speech 
impediment and entitlement to a TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The medical evidence of record fails to show that the 
veteran currently suffers from bone loss due to dental 
trauma, or other dental disability related to in-service 
dental trauma; nor does the evidence show that there is any 
other current dental disability otherwise related to his 
military service. 

2.  The competent medical evidence, overall, shows that the 
veteran's migraine headaches do not result in very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.

3.  The competent medical evidence, overall, shows that the 
veteran's pseudofolliculitis barbae is comparable to a 
superficial scar that is painful on examination.  

4.  A July 1994 rating decision denied service connection for 
bilateral cholesteatomas; the veteran did not appeal the 
decision within one year of receiving notification and thus 
the decision is final.

5.  Evidence added to the record since the July 1994 rating 
decision does not relate an unestablished fact necessary to 
substantiate the veteran's claim for service connection for 
bilateral cholesteatomas and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Service connection for bone loss due to dental trauma is 
not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.381; 17.161 (2007).

2.  The criteria for an evaluation in excess of 30 percent 
for migraine headaches have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 
8100 (2007).

3.  The criteria for an initial 10 percent evaluation for 
pseudofolliculitis barbae have been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Codes 
7800 and 7804 (2007).

4.  Evidence received since the July 1994 rating decision 
denying service connection for bilateral cholesteatomas is 
not new and material, and the claim is not reopened.  38 
U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

With respect to the veteran's claim for a compensable initial 
evaluation for pseudofolliculitis barbae, the claim arises 
from his disagreement with the initial evaluation following 
the grant of service connection.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

With respect to the veteran's claim for an increased 
evaluation for migraine headaches, the VCAA duty to notify 
was satisfied with respect to the first three elements by way 
of a February 2003 letter that fully addressed the first 
three notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim and 
of the appellant's and VA's respective duties for obtaining 
evidence.  However, the VCAA duty to notify was not satisfied 
with respect to the fourth notice element since the appellant 
was not asked to submit evidence and/or information in his 
possession to the AOJ.  In addition, adequate Dingess and 
Vazquez-Flores notice was not provided.

With respect to the issue of entitlement to service 
connection for bone loss and the application to reopen the 
claim for service connection for bilateral cholesteatomas, 
the VCAA duty to notify was satisfied with respect to all 
four notice elements, and Dingess, by way of a February 2007 
letter.  This letter, however, was untimely and has not been 
followed by any readjudication of these two issues.  See 
Mayfield, supra; Pelegrini, supra.  

The Board finds that the various notice errors identified 
above did not affect the essential fairness of the 
adjudication of the veteran's claims.  The veteran's 
testimony during an October 2004 personal hearing at the RO, 
as well as the history and complaints he reported during an 
August 2003 VA examination, make it clear that he had actual 
knowledge of what was required to substantiate each of his 
claims.  The veteran has been represented by a service 
organization during the appeal.  He failed to report for a 
scheduled hearing before a Veterans Law Judge demonstrating 
he has no additional evidence or testimony to provide.  These 
factors demonstrate that the veteran has submitted all 
evidence and/or information in his possession with respect to 
all claims on appeal, and thus the purpose of the VCAA notice 
was not frustrated.  

In addition, the Dingess errors identified above were 
harmless given that the claims are being denied, and hence no 
rating or effective date will be assigned.  

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA medical 
records.  In December 2004, the veteran submitted oral 
testimony on an audiocassette, which the Board has heard.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  A VA 
examination has been conducted for the veteran's migraines 
and pseudofolliculitis barbae.  

The Board recognizes that a VA examination was not conducted 
for the veteran's application to reopen a claim for service 
connection for bilateral cholesteatomas.  The Board is not 
reopening this claim and VA is not obligated to provide a 
medical examination if the veteran has not presented new and 
material evidence to reopen a final claim.  38 U.S.C.A. 
§ 5103A(f).  

The Board also recognizes that a VA examination was not 
conducted for the veteran's bone loss claim but finds that 
adjudication at this time is appropriate.  In determining 
whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four 
factors for consideration.  These four factors are: 
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims (Court) has stated that this element 
establishes a low threshold and requires only that the 
evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Simply stated, the standards of McLendon are not met in this 
case.  There is no indication of any in-service bone loss, 
due to dental trauma, or any post-service bone loss related 
to service.  The information and competent medical evidence 
of record (which shows no pertinent diagnosis during service 
and no medical opinion or evidence showing current bone loss 
due to service), as set forth and analyzed below, contains 
sufficient competent medical evidence to decide the claim.  
38 C.F.R. § 3.159(c)(4); McLendon, supra; see also Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (there must be some 
evidence of a causal connection between the alleged 
disability and the veteran's military service to trigger VA's 
obligation to secure a medical opinion pursuant to 38 
U.S.C.A. § 5103A(d)).  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


Service Connection

The veteran generally asserts that the dental extractions he 
underwent while on active duty resulted in bone loss of the 
jaw.  

As a preliminary matter the Board notes that in December 1997 
the RO issued a rating decision denying service connection 
for a "dental injury from service trauma (for dental 
treatment purposes)."  At the time of that decision the 
veteran was not claiming bone loss.  As such, the Board finds 
that the current service-connection claim for bone loss due 
to dental trauma is distinct claim that is not subject to the 
requirements for reopening a claim under 38 U.S.C.A. § 5108.  
Boggs v. Peake, No. 2007-7137 (Fed. Cir., March 26, 2008).

Current regulations provide that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease are not disabling, and may be considered 
service connected solely for the purpose of establishing 
eligibility for VA outpatient dental treatment.  38 C.F.R. § 
3.381(a).  Service connection may be granted for a dental 
condition of each tooth and periodontal tissue shown by the 
evidence to have been incurred in or aggravated by service.  
When applicable, a determination will be made as to whether 
dental conditions are due to a combat wound or other service 
trauma, or whether the veteran was interned as a prisoner of 
war (POW).  38 C.F.R. § 3.381(b).  The significance of 
finding a dental condition is due to service trauma is that a 
veteran will be eligible for VA dental treatment for the 
condition, without the usual restrictions of timely 
application and one-time treatment.  38 C.F.R. § 17.161(c).

Applicable law and regulations provide that the following 
will not be service connected for treatment purposes: (1) 
calculus; (2) acute periodontal disease; (3) 3rd molars, 
unless disease or pathology of the tooth developed after 180 
days or more of active service, or was due to combat or in-
service trauma; (4) impacted or malposed teeth, and other 
developmental defects, unless disease or pathology of these 
teeth developed after 180 days or more of active service.  
Teeth extracted because of chronic periodontal disease will 
be service-connected only if they were extracted after 180 
days or more of active service.  38 C.F.R. § 3.381(e).  Legal 
authority provides that various categories of eligibility for 
VA outpatient dental treatment, such as: veterans having a 
compensable service-connected dental condition (Class I 
eligibility); one-time treatment for veterans having a 
noncompensable service-connected dental condition, provided 
they apply for treatment within a year after service (Class 
II eligibility); those having a noncompensable service-
connected dental condition adjudicated as resulting from a 
combat wound or other service trauma (Class II(a) 
eligibility); and those who were detained as a POW (Class 
II(b) and Class II(c) eligibility), etc.  38 U.S.C.A. § 1712; 
38 C.F.R. § 17.161.

The veteran's service medical records provide no evidence 
that he sustained any dental trauma during service due to a 
combat wound or other service trauma, or internment as a POW.  
38 C.F.R. § 3.381(b).  They show that he had several teeth 
extracted for reasons unrelated to dental trauma.  By 
regulation, tooth extraction unrelated to dental trauma is 
not a disability for which one may receive VA compensation.  
38 C.F.R. §§ 4.151 and 17.161.  The service medical records 
are also negative for complaints, symptoms, findings or 
diagnoses related to any bone loss of the upper or lower 
mandible.  

The evidence as a whole shows that the veteran is not 
entitled to service connection or treatment for bone loss due 
to dental trauma under any of the possible classes of 
eligibility.  For instance, there could be no eligibility for 
Class I dental care since he is not shown to have a service-
connected compensable dental condition.  (See 38 C.F.R. § 
4.150).  He does not allege, and the evidence does not 
otherwise suggest, that he applied for dental treatment 
within a year of his release from active duty, so there could 
be no eligibility for one-time Class II treatment for any 
service-connected noncompensable dental condition.  The 
veteran is not eligible for outpatient dental treatment under 
Class II(a), pertaining to veterans having a service-
connected noncompensable dental condition or disability 
resulting from combat wounds or service trauma, because the 
veteran does not assert, and there is not evidence of, dental 
trauma during service.  He also was not a POW, which could 
otherwise provide a basis of entitlement under Classes II(b) 
and II(c).  Other classes discussed under 38 C.F.R. § 17.161 
are also not for application in the instant case.

The Board has reviewed internet articles submitted by the 
veteran regarding bone loss, jaw pain and temporomandibular 
joint problems.  However, these documents are too general in 
nature to provide, alone, the necessary evidence to show that 
the veteran has bone loss, due to dental trauma.  See Sacks 
v. West, 11 Vet. App. 314, 316-17 (1998).  The medical 
treatise, [textbook, or article] must provide more than 
speculative, generic statements not relevant to the veteran's 
claim but must discuss generic relationships with a degree of 
certainty for the facts of a specific case.  Wallin v. West, 
11 Vet. App. 509, 514 (1998).  The articles in the current 
case do not provide statements for the facts of the veteran's 
specific case.  Therefore, the Board concludes that they do 
not support his claim.

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu, supra (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Nevertheless, to the extent that the veteran can observe 
symptoms of the claimed bone loss due to dental trauma, his 
opinions are outweighed by the lack of pertinent findings of 
dental trauma in his service medical records, the lack of 
objective post-service medical evidence of the claimed 
condition, and the lack of probative medical opinions in 
support of his claim.

In sum, the Board finds that there is no indication of bone 
loss due to dental trauma sustained in service.  Therefore, 
bone loss due to a dental condition or treatment, including 
any which would entitle the veteran to VA outpatient dental 
treatment, was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161.  
The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for bone 
loss, due to a dental condition.  As a matter of law, the 
veteran is not entitled to the benefit sought.  The Board 
notes that in cases such as this, where the law and not the 
evidence is dispositive, the claim should be denied because 
of the absence of legal merit or lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Increased Evaluations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the 
degree of disability will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded).  Where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  The Court has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's migraines are evaluated under Diagnostic Code 
8100.  Migraines with very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability warrant a 50 percent evaluation.  Migraines 
with characteristic prostrating attacks occurring on an 
average once a month over the last several months warrant a 
30 percent disability evaluation.  Diagnostic Code 8100.

VA treatment reports dated during the appeal period show that 
in September 2002 the veteran complained of headaches that he 
related to loss of teeth.  

The report of an August 2003 VA examination provides that the 
veteran reported migraines that forced him to stay in bed and 
not do anything.  They averaged once every four days and 
lasted for one hour.  Current symptoms were auras, sharp 
headaches that were debilitating, dizziness, and fatigue.  
Current treatment was medication and rest.  From the above 
condition, according to the veteran, he was unable to find 
and maintain gainful employment because his time lost from 
work disqualified him.  

On physical examination, neurological examination of the 
upper and lower extremities was normal.  No pertinent 
diagnostic tests were performed.  The diagnosis was migraine 
headaches.  

The VA treatment and examination reports are evidence against 
entitlement to an evaluation in excess of 30 percent for 
migraines.  While the VA examination report shows that the 
veteran reported frequent migraines, they last only one hour.  
Further, outpatient treatment records are negative for any 
complaints or treatment for migraines, indicating that any 
migraines he does experience do not result in very frequent 
completely prostrating and prolonged attacks.  

The Board also finds it significant that the veteran has 
failed to submit any employment records to support his 
contentions that his migraines preclude employment.  

The Board is aware of the veteran's own general assertions as 
to the severity of his migraines.  However, these contentions 
do not support his claim.  As a general matter, lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Despite 
the veteran's testimony as to the observable symptoms of his 
migraines, the evidence before the Board shows that the 
manifestations do not satisfy the diagnostic criteria for an 
evaluation in excess of 30 percent.  As a result, his 
assertions do not constitute evidence that this disability 
warrants an increased evaluation.  

In sum, the medical evidence demonstrates that the veteran is 
not entitled to an evaluation in excess of 30 percent for 
migraines.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert, supra; Ortiz, supra.

Turning to the veteran's pseudofolliculitis barbae, this 
condition is evaluated under Diagnostic Code 7800 for 
disfigurement of the head, face or neck.  A 10 percent 
evaluation is warranted for one characteristic of 
disfigurement.  A Note provides that the 8 characteristics of 
disfigurement, for purposes of evaluation under § 4.118, are: 
Scar 5 or more inches (13 or more cm.) in length. Scar at 
least one-quarter inch (0.6 cm.) wide at widest part. Surface 
contour of scar elevated or depressed on palpation. Scar 
adherent to underlying tissue. Skin hypo-or hyper-pigmented 
in an area exceeding six square inches (39 sq. cm.). Skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 sq. cm.). Underlying 
soft tissue missing in an area exceeding six square inches 
(39 sq. cm.). Skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).

Diagnostic Code 7804 provides that a superficial scar that is 
painful on examination warrants a 10 percent evaluation.  
This is the highest evaluation under this diagnostic code.  

The report of an August 2003 VA examination provides that the 
veteran reported that his pseudofolliculitis barbae resulted 
in itching, crusting and painful skin texture of the neck.  
These symptoms occurred intermittently, as often as he 
shaved, with each occurrence lasting two days.  During flare-
ups, he was unable to work around food, take pictures without 
makeup or portray a confidence in facial appearance.  The 
skin disease involved the areas exposed to sun, including the 
neck.  The condition did not result in any time lost from 
work.  

On physical examination, there were signs of skin disease 
scars located on the neck with hypopigmentation of less than 
6 square inches.  There was no ulceration, exfoliation, 
crusting, tissue loss, induration, inflexibility, 
hyperpigmentation, abnormal texture or limitation of motion.  
The skin condition coverage of the exposed area was 20 
percent.  The skin lesions were not associated with any 
systemic disease and were not manifest in connection with a 
nervous condition.  The report provides that a color 
photograph was enclosed but the Board notes that no 
photograph was attached.  

During an October 2004 hearing at the RO, the veteran 
testified that his pseudofolliculitis barbae was aggravated 
by razor shaving, resulting in swelling, redness, itching and 
maybe a little bleeding.  As a result, he no longer shaved.  

The objective findings from the August 2003 VA examination 
weigh against the claim.  They fail to show that the 
veteran's pseudofolliculitis barbae results in any of the 
objective signs of disfigurement.  Thus, a 10 percent 
evaluation is not warranted under Diagnostic Code 7800.

However, the reports of pain the veteran made during his 
hearing and the VA examination are credible evidence that his 
pseudofolliculitis barbae is comparable to a superficial scar 
that is painful on examination.  See Falzone, supra.  This 
testimony supports a 10 percent evaluation under Diagnostic 
Code 7804.  A higher evaluation is not available on this 
basis, as this is the highest evaluation provided by this 
diagnostic code.  

The Board further observes that the evidence also fails to 
show entitlement to a 30 percent evaluation under any other 
diagnostic codes.  As previously noted, as the veteran's 
pseudofolliculitis barbae does not result in any of the 
objective signs of disfigurement of the head, face, or neck 
under Diagnostic Code 7800, the assignment of a 30 percent 
rating thereunder is not available.  Diagnostic Code 7801 
provides for an evaluation of 30 percent, but does not apply 
in this case since it addresses scars other than on the head, 
face or neck.  There is no evidence that the veteran's 
pseudofolliculitis barbae results in any limitation of motion 
of any body part, so Diagnostic Code 7806 does not apply.  
The veteran has not been diagnosed with dermatitis or eczema, 
so Diagnostic Code 7806 does not apply even though it also 
provides for a 30 percent evaluation.  In fact, the remainder 
of the diagnostic codes that apply to skin conditions relate 
to conditions other than pseudofolliculitis barbae and so are 
inapplicable to the veteran's claim.  See Diagnostic Codes 
7808 to 7833.

New and Material Evidence 

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).

The Court has held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.

The law provides that evidence proffered by the veteran to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality.  Spaulding v. Brown, 10 Vet. 
App. 6, 10 (1997).

The July 1994 rating decision denied service connection for 
bilateral cholesteatomas.  The decision became final.  
38 U.S.C.A. § 7104 (West 2002).  Evidence of record at this 
time included service medical records showing bilateral 
cholesteatomas on MRI at separation.  VA examination and VA 
audiology testing conducted in July 2004 determined that the 
veteran had no cholesteatomas.  

Since the July 1994 rating decision became final, the veteran 
has submitted additional post-service VA treatment records 
which are negative for pertinent complaints, symptoms, 
findings or diagnoses.  This evidence fails to demonstrate 
that the veteran has current cholesteatomas.  It raises no 
reasonable possibility of substantiating the claim.  Thus, 
the evidence is not material within the meaning of 38 C.F.R. 
§ 3.156(a).  

The veteran's assertions that he now has cholesteatomas are 
essentially the same as those he previously made to VA.  
Thus, his statements and testimony are not new.  Reid v. 
Derwinski, 2 Vet. App. 312 (1992); see also Anglin v. West, 
11 Vet. App. 361, 368 (1998) (veteran's testimony supporting 
fact previously rejected regarding an alleged PTSD stressor 
was cumulative).  The veteran's statements are also not 
material.  It is generally true that lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  See Falzone, 
supra..  However, a lay person is not competent to provide an 
opinion requiring medical knowledge or a clinical examination 
by a medical professional.  See Bostain, supra, citing 
Espiritu, supra; see also Routen, supra.  In Moray v. Brown, 
5 Vet. App. 211 (1993), the Court noted that lay persons are 
not competent to offer medical opinions or diagnoses and that 
such evidence does not provide a basis on which to reopen a 
claim of service connection.  

In sum, the evidence submitted by the veteran raises no 
reasonable possibility of substantiating the claim for 
service connection for bilateral cholesteatomas.  Thus, it is 
not material within the meaning of 38 C.F.R. § 3.156(a) and 
the claim is not reopened.


ORDER

Service connection for bone loss due to dental trauma is 
denied.

An evaluation in excess of 30 percent for migraine headaches 
is denied.

A 10 percent initial evaluation for pseudofolliculitis barbae 
is granted, subject to the rules and regulations governing 
the award of monetary benefits.

New and material evidence not having been received, the 
application to reopen a claim for service connection for 
bilateral cholesteatomas is denied.


REMAND

As noted in the Introduction above, the veteran submitted a 
timely NOD with the January 2004 denial of service connection 
for a speech impediment.  VA has not issued an SOC for this 
claim.  As the veteran has entered an NOD, and has not 
otherwise withdrawn the issue in writing, the Board is 
required to remand the claim for the issuance of an SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999).

The veteran's TDIU claim is inextricably intertwined with the 
issue of service connection for a speech impediment.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered).

Accordingly, the case is REMANDED for the following action:


1.  Provide the veteran and his 
representative with an SOC regarding 
the claim for entitlement to service 
connection for a speech impediment.  
The SOC should address all aspects of 
the claim and compliance with VA's duty 
to notify and assist.  Provide the 
veteran the appropriate amount of time 
in which to submit a substantive 
appeal.  If the veteran perfects his 
appeal of the issue, the appeal should 
be returned to the Board, if otherwise 
in order.

2.  Readjudicate the veteran's claim 
for a TDIU.  If the decision is adverse 
to the veteran, he and his 
representative should be provided a 
supplemental statement of the case.  A 
reasonable period of time for a 
response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


